EXECUTION VERSION



FIRST PACTRUST BANCORP, INC.
COMMON STOCK


 
AMENDED SUBSCRIPTION AGREEMENT
 
 
THIS AMENDED SUBSCRIPTION AGREEMENT, dated as of July 16, 2010, (this
“Subscription Agreement”) amends and restates in its entirety the subscription
agreement dated as of May 3, 2010 made by and among the undersigned subscriber
or subscribers (the “Subscriber”), and First PacTrust Bancorp, Inc., a Maryland
corporation (the “Company”) that owns all of the issued and outstanding capital
stock of Pacific Trust Bank, a federally-chartered stock savings association
(the “Bank”) as follows:


 
RECITALS:
 
 
WHEREAS, in connection with a contemplated recapitalization of the Company (the
“Transaction”) the Company intends to conduct a private placement (the
“Offering”) of newly issued shares of its common stock (as further described
herein) to certain accredited investors;
 
WHEREAS, in order permit Subscriber and other subscribers in the Offering to
structure their respective investments in the Company to ensure compliance with
regulatory requirements and policies applicable to such Subscriber, the board of
directors of the Company (the “Board of Directors”) intends to reclassify,
pursuant to the Company’s Articles of Incorporation, as amended, such number
of  shares of its common stock, par value $.01 per share as necessary to carry
out the purposes of this Agreement (the “Voting Common Stock”) into a new class
of common stock (the “Class B Non-Voting Common Stock” and, with the Voting
Common Stock, the “Common Stock”), such Class B Non-Voting Common Stock to
possess identical rights, preferences and privileges as the Voting Common Stock,
except with respect to voting rights and conversion;
 
WHEREAS, the Company has engaged Hovde Securities, LLC as placement agent (the
“Placement Agent”) (and the Placement Agent has engaged Cappello Capital Corp.
to assist it in its role as Placement Agent) in the Offering; and
 
WHEREAS, Subscriber wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, shares of Voting Common Stock
(the “Voting Shares”) and Class B Non-Voting Common Stock (the “Class B Shares”)
in the aggregate numbers indicated below such Subscriber’s name on the signature
page of this agreement (and subject to Section 1 hereof); and
 
NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound
hereby, the parties hereto agree as follows:


 
 
 
 


 
ARTICLE I
 
PURCHASE AND SALE OF SECURITIES
 
1.1           Sale of Securities. Subject to the terms and conditions hereof and
on the basis of the representations and warranties hereinafter set forth, the
Company hereby agrees to issue and sell to the Subscriber and the Subscriber
agrees to purchase from the Company, upon Closing (as such term is defined in
Section 3 of this Article I), the Common Stock as described herein for the for
an aggregate purchase price (the “Purchase Price”) all as set forth by the
Subscriber on the signature page hereto. To the extent that the gross proceeds
from the Offering are less than $60,000,000.00, or that the Company has received
executed counterparts to subscription agreements representing subscriptions from
subscribers in the Offering to purchase shares of the Common Stock having an
aggregate purchase price greater than $60,000,000.00, the actual number of
shares of Common Stock purchased and received by the Subscriber may be different
from the number subscribed for and, in such event, the Company may amend this
Agreement to reflect the actual number so purchased and received by the
Subscriber. This Offering is only being made to the Subscriber on the condition
that the Subscriber qualifies as an “accredited investor” (as defined in Rule
501 under the Securities Act of 1933, as amended (the “Securities Act”)). To the
extent that, as of and giving effect to the consummation of the Offering on the
terms described herein, Subscriber would own, control or have the power to vote
shares of Voting Stock (as such term is defined under the Bank Holding Company
Act of 1956, as amended (and any rules and regulations promulgated thereunder,
the “BHC Act”), the Change in Bank Control Act of 1978, as amended (and any
rules and regulations promulgated thereunder, the “CIBC Act”), or the Home
Owners Loan Act, as amended (and any rules and regulations promulgated
thereunder, “HOLA”)) equal to or more than 5.0% of the aggregate number of
outstanding shares of Voting Stock (the “Voting Ownership Limit”), Subscriber’s
Subscription for Voting Shares in excess of the Voting Ownership Limit, unless
otherwise instructed by Subscriber, shall be deemed to be, automatically and
without further action on the part of Subscriber or the Company, a Subscription
for Class B Shares in an amount equal to such excess.  Notwithstanding anything
contained in this Agreement to the contrary, in no event shall the Company be
obligated to issue and sell to Subscriber any shares of Common Stock to the
extent that, as of and giving effect to the issuance and sale of such shares of
Common Stock and the issuance of the shares of Common Stock to all other
investors in the Offering, Subscriber would own or control 10.0% or more of the
Company’s total stockholder’s equity.  Subscriber understands that, subject only
to the provisions of Articles 7 and 8 of this Agreement, Subscriber (i) is not
entitled to cancel, terminate or revoke this Agreement or any of the agreements,
representations or warranties of Subscriber hereunder, and (ii) acknowledges
that this subscription is irrevocable. The purchase of the Common Stock is
referred to in this Agreement as the “Purchase.”


1.2           Escrow of Deposit Pending Closing; Disposition of Deposit Upon
Closing. The Subscriber has provided or immediately following the execution of
this Agreement will provide to the Company by wire transfer immediately
available funds in the amount of two and one half percent (2.5%) of the
aggregate Purchase Price (the “Deposit”). The Deposit, when received by the
Company, shall be held by the Company in escrow in a segregated deposit account
maintained by an independent third-party escrow agent to be designated by the
Company (the “Escrow Account”), which shall bear interest from the date of
deposit until the date of withdrawal at the Escrow Agent’s standard statement
account savings rate as in effect from time to time. At the Closing, upon
receipt from Subscriber of the Authorization pursuant to Section 1.3(a), the
Company shall direct the Escrow Agent to release the Deposit and any allocable
interest earned thereon from the Escrow Account to the Company. Except as
otherwise provided in Sections 8.1(c) of this Agreement, if this Agreement is
terminated without Closing hereunder, the Company shall repay the Deposit to the
Subscriber with all interest earned thereon.


 
2
 
 


1.3           Closing. Subject to receipt of any required regulatory approvals
and the other conditions to closing set forth in Article VII of this Agreement,
the closing of the transactions contemplated hereunder (the “Closing”) shall
occur at such date and place as shall be designated by the Company by reasonable
prior written notice to the Subscriber (the “Closing Date”). Closing may be
conditioned upon Subscriber’s receipt of regulatory approvals as more fully set
forth in this Agreement. At the Closing:
 
 
(a)
Subscriber shall have delivered an amount equal to the Purchase Price but
without duplication of the Deposit and any interest thereon withdrawn from the
Escrow Account by the Company upon the Closing, in immediately available United
States funds, to an account or accounts designated in writing by the Company;
provided that such delivery shall constitute Subscriber’s agreement and
acknowledgement that all of the conditions specified in Section 7.2 hereof shall
have been satisfied or waived by Subscriber and shall constitute authorization
to the Company to direct the Escrow Agent to release the Deposit as provided in
Section 1.2 hereof (the “Authorization”);

 
 
(b)
The Company shall deliver one or more Voting Common Stock certificates and,
where applicable, Class B Non-Voting Common Stock certificates, as the case may
be, representing the Common Stock subscribed for by Subscriber; and

 
 
(c)
The representations and warranties of the Company and Subscriber set forth in
this Agreement shall be true and correct as though made on and as of the Closing
Date, except to the extent that failure of such representations and warranties
to be so true and correct, individually or in the aggregate, does not and would
not reasonably be expected to have a Material Adverse Effect (as defined below).

 
1.4           Acceptance. This Agreement shall be effective immediately upon
acceptance by the Company of the Subscriber’s fully completed and executed
version of the Investor Questionnaire attached hereto as Exhibit B (the
“Investor Questionnaire”) and executed counterpart of this Agreement and shall
thereupon be binding upon the Company and thereupon Subscriber’s firm offer
herein shall be deemed accepted. Such acceptance by the Company shall be
evidenced only by counter-execution and delivery of this Agreement by the
Company, and the Company shall have no obligation hereunder until the Company
shall have executed and delivered to the Subscriber an executed counterpart of
this Agreement.
 
1.5           Termination.  Other than pursuant to Article VIII hereof, this
Agreement may not be terminated by the Subscriber at any time following the
Subscriber’s delivery of an executed counterpart of this Agreement to the
Company. Subscriber understands that, subject only to the provisions of Articles
VII and VIII of this Agreement, Subscriber (i) is not entitled to cancel,
terminate or revoke this Agreement or any of the agreements, representations or
warranties of Subscriber hereunder, and (ii) acknowledges that this subscription
is irrevocable.
 


ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
2.1           Disclosure.
 
(a)           “Material Adverse Effect” means a material adverse effect on
(1) the business, results of operation or financial condition of the Company and
the Bank taken as a whole; provided that Material Adverse Effect shall not be
deemed to include the effects, to the extent such effects do not have a
disproportionate impact on the Company as compared to other depository
institution holding companies, of (A) any facts, circumstances, events, changes
or occurrences generally affecting businesses and
 
 
3
 

 
 
industries in which the Company operates, companies engaged in such businesses
or industries or the economy, or the financial or securities markets and credit
markets in the United States or elsewhere in the world, including effects on
such businesses, industries, economy or markets resulting from any regulatory or
political conditions or developments, or any outbreak or escalation of
hostilities, declared or undeclared acts of war, terrorism, or work stoppages,
(B) changes or proposed changes in generally accepted accounting principles in
the United States (“GAAP”) or regulatory accounting requirements applicable to
depository institutions and their holding companies generally (or authoritative
interpretations thereof), (C) changes or proposed changes in banking and other
laws of general applicability or related policies or interpretations of all
United States governmental or regulatory authorities (collectively,
“Governmental Entities”), or (D) changes in the market price or trading volume
of Common Stock (it being understood and agreed that the exception set forth in
this clause (D) does not apply to the underlying reason giving rise to or
contributing to any such change), or (2) a material and adverse effect on the
legality, validity or enforceability of this Subscription Agreement, or (3) the
ability of the Company or a Subscriber to consummate timely the Purchase and the
other transactions contemplated by this Subscription Agreement and any other
documents, agreements and instruments delivered in connection herewith,
(collectively, the “Transaction Documents”).


(b)           “Previously Disclosed” information means (1) information contained
in the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2009, or its other reports and forms filed with the Securities and
Exchange Commission (the “SEC”) under Sections 13(a), 14(a) or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) on or after January 1, 2010
(the “SEC Reports”) and prior to the execution and delivery of this Agreement,
and if applicable, (2) information provided pursuant to this Agreement or any
confidentiality agreement between the Company and the Subscriber.


(c)           Each party acknowledges that it is not relying upon any
representation or warranty not set forth in the Transaction Documents. The
Subscriber is aware that it will bear the economic risk of an investment in the
Common Stock.


           2.2           Representations and Warranties of the Company. Except
as Previously Disclosed, the Company represents and warrants to the Subscriber
that as of the date hereof (or such other date specified herein):


(a)           Organization, Authority and Significant Subsidiary. The Company
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the State of Maryland, with corporate power and
authority to own its properties and conduct its business in all material
respects as currently conducted, and, except as has not had or would not
reasonably be expected to have a Material Adverse Effect, has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification;
and the Bank, the only subsidiary  of the Company has been duly organized as a
federally chartered stock savings institution, and its deposit accounts are
insured up to applicable limits by the Federal Deposit Insurance Corporation
(the “FDIC”).


(b)           Authorization of Common Stock.  The Common Stock to be issued has
been duly authorized for issuance by the Company and, when duly issued and
delivered by the Company against payment therefor in accordance with this
Agreement, will be duly and validly issued, fully paid and nonassessable, and
the issuance thereof will not be subject to any preemptive or other similar
rights.


(c)           Company Stock Options.   As of the date of this Agreement,
482,396shares of  Common Stock are subject to outstanding options to acquire
shares of Common Stock from the Company (such options, together with any similar
options granted after the date hereof, “Company Stock Options”).
 
 
4
 


 
(d)           Securities Laws. Assuming the accuracy of the representations and
warranties made by Subscriber contained herein and similar representations by
the other investors in the Offering, the offer and sale of the Common Stock to
Subscriber in the manner contemplated by this Agreement, are exempt from the
registration requirements of the Securities Act and any other applicable laws.


(e)           Authorization of this Agreement.  This Agreement has been duly
authorized, executed and delivered by the Company, and assuming due
authorization, execution and delivery of this Agreement by the Subscriber, this
Agreement will constitute a valid, legal and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally or the rights of
creditors of financial institutions, the accounts of whose subsidiaries are
insured by the FDIC and (b) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity) (collectively,
the “Enforceability Exceptions”).


(f)           No Material Adverse Effect. Since December 31, 2009, no fact,
circumstance, event, change, occurrence, condition or development has occurred
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect.


(g)           Reports.


(1)           Since December 31, 2009, the Company has timely filed all SEC
Reports and, as of their respective filing dates, such reports did not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading.


 (2)           Since December 31, 2009, the Company and the Bank have filed all
reports, registrations and statements, together with any required amendments
thereto, that was required to be filed with the Office of Thrift Supervision
(the “OTS”) and any other applicable federal or state banking authorities,
except where the failure to file any such report, registration or statement,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect. As of their respective dates, each
of the foregoing reports complied with all applicable rules and regulations
promulgated by the OTS and any other applicable foreign, federal or state
securities or banking authorities, as the case may be, except for any failures
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.


(h)           No General Solicitation or General Advertising. Neither the
Company nor any person acting on its behalf has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
the Common Stock.


(i)           Non-contravention.  The Company is not in violation of (i) any
term of its Articles of Incorporation, as amended, or its Amended and Restated
Bylaws, (ii) any agreement or instrument to which it is a party or by which it
or any of its properties or assets is bound; or (iii) of any applicable law,
ordinance, rule or regulation or any applicable order, judgment or decree of any
court or governmental authority, except, in the case of (ii) or (iii) above, for
any violations that would not, individually or in the aggregate, have a Material
Adverse Effect.
 
 
5
 


 
(j)           Brokers.  Except as Previously Disclosed there are no contracts,
agreements or understandings between the Company and any person that would give
rise to a valid claim against the Company for a brokerage commission, finder’s
fee or other like payment as a result of the transactions contemplated by this
Agreement.


(k)           No Other
Agreements.                                                      Except as
Previously Disclosed or with respect to the investors designated on Schedule I
hereto, none of the terms of subscription in the Offering offered to another
investor therein is more favorable than any provision of this Agreement, and no
such other investor has been offered any rights under any “side letter” which
have not also been offered to Subscriber.


           2.3           Representations And Warranties Of The Subscriber. The
Subscriber hereby represents and warrants to the Company that as of the date
hereof (and, as applicable, agrees):
 
(a)           The Subscriber understands and acknowledges that (i) the offering
and sale of the Common Stock is intended to be exempt from registration under
the Securities Act, (ii) the Common Stock has not been registered under the
Securities Act,  and (iii) the Company has represented to the Subscriber that
the Common Stock has been offered and sold by the Company in reliance upon the
foregoing exemption from registration as well as corresponding exemptions from
registration under any applicable state securities laws and that the reliance on
such exemptions is predicated upon the accuracy of Subscriber’s representations
and warranties in this Agreement and the Investor Questionnaire.  Subscriber
further understands that the shares of Common Stock to be acquired hereunder are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances and in accordance with the terms and conditions
set forth in the legends described below.  In this connection, Subscriber
represents that Subscriber is familiar with Securities and Exchange Commission
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
(b)           Subscriber understands and acknowledges that the certificates
evidencing the Common Stock to be purchased hereunder will bear substantially
the following legend:
 


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE AFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.




(c)           The Subscriber is purchasing the Common Stock for its own account,
for investment, and not with a view to, or for offer or sale in connection with,
any distribution thereof in violation of the Securities Act or other applicable
securities laws, subject to any requirement of law that the disposition of its
property be at all times within its control and subject to its ability to resell
such Common Stock pursuant to an exemption from registration available under the
Securities Act or any other applicable securities law.


(d)           The Subscriber represents and warrants that neither the Company
nor the Placement Agent is acting as a fiduciary or financial or investment
adviser for the Subscriber.
 
 
6
 

 
 
(e)           The Subscriber represents and warrants that it is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Company, the
Placement Agent or their respective legal counsel, advisors and agents and no
independent counsel has been retained to represent Subscriber or any other
Subscriber.
 
(f)           The Subscriber acknowledges that it has conducted a review and
analysis of the business, assets, condition, operations and prospects of the
Company, together with the representations and warranties of the Company set
forth in this Agreement that the Subscriber considers sufficient for purposes of
the Purchase.  The Subscriber represents and warrants that (i) it has consulted
with its own legal, regulatory, tax, business, investment, financial and
accounting advisers in connection herewith to the extent it has deemed
necessary, (ii) it has had a reasonable opportunity to ask questions of and
receive answers from officers of the Company concerning the Company’s financial
condition and results of operations and the purchase of the Common Stock, and
any such questions have been answered to its satisfaction, (iii) it has had the
opportunity to review all publicly available records and filings concerning the
Company and the Bank and it has carefully reviewed such records and filings that
it considers relevant to making an investment decision, and (iv) it has made its
own investment decisions based upon its own judgment, due diligence and advice
from such advisers as it has deemed necessary. The Subscriber further represents
and warrants that, except for the Company’s management, no person has been
authorized by the Company to make any representations or warranties concerning
the Company, including as to the accuracy or completeness of the information
contained in this Agreement or any Transaction Document.
 
(g)           The Subscriber represents and warrants that it is an “accredited
investor” within the meaning of Rule 501 under Regulation D promulgated under
the Securities Act, and that:
 
(1)           the information contained in the Investor Questionnaire is
complete, accurate, and true in all respects, and agrees to notify and supply
corrective information promptly to the Company if any such information becomes
inaccurate or incomplete.
 
(2)           the Subscriber has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in the Common Stock.
 
(3)           the Subscriber understands that neither the SEC, OTS, FDIC nor any
securities administrator of any state has made any finding or determination
relating to the fairness of this investment or recommended or endorsed, or will
recommend or endorse, the offering of the securities purchased hereby.
 
(4)           the Subscriber acknowledges that no general solicitation or
general advertising (including communications published in any newspaper,
magazine or other broadcast) has been received by it and that no public
solicitation or advertisement with respect to the offering of the securities
purchased hereby has been made to it.
 
(5)           no person has made any direct or indirect representation or
warranty of any kind to the Subscriber with respect to the economic return which
may accrue to the Subscriber.
 
(6)           the Subscriber is not a participant-directed employee plan, such
as a 401(k) plan, or any other type of plan referred to in
paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A promulgated under the
Securities Act, or a trust fund referred to in paragraph (a)(1)(i)(F) of
Rule 144A that holds the assets of such a plan, unless investment decisions with
respect to the plan are made solely by the fiduciary, trustee or sponsor of such
plan.
 
 
7
 

 
 
(7)           In connection with the purchase of the Common Stock, Subscriber
meets all suitability standards imposed on him or her by any applicable state
securities or “blue sky” laws.
 
(h)           The Subscriber represents and warrants that on each day from the
date on which it acquires any Common Stock through and including the date on
which it disposes of all such interests, either (i) it is not (a) an “employee
benefit plan” (as defined in Section 3(3) of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) which is subject
to the provisions of Part 4 of Subtitle B of Title I of ERISA, or any entity
whose underlying assets include the assets of any such plan (an “ERISA Plan”),
(b) any other “plan” (as defined in Section 4975(e)(1) of the United States
Internal Revenue Code of 1986, as amended (the “Code”)) which is subject to the
provisions of Section 4975 of the Code or any entity whose underlying assets
include the assets of any such plan (a “Plan”), (c) an entity whose underlying
assets include the assets of any such ERISA Plan or other Plan by reason of
Department of Labor regulation section 2510.3-101 or otherwise, or (d) a
governmental or church plan that is subject to any federal, state or local law
which is substantially similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code (a “Similar Law”); or (ii) the purchase, holding and
disposition of any such Common Stock by it will satisfy the requirements for
exemptive relief under Prohibited Transaction Class Exemption (“PTCE”) 84-14,
PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 or a similar exemption, or, in the
case of a plan subject to a Similar Law, will not result in a non-exempt
violation of such Similar Law.
 
(i)           The Subscriber represents and warrants that the execution,
delivery, and performance by the Subscriber of this Agreement are within the
powers of the Subscriber, have been duly authorized by all necessary action on
the part of the Subscriber, and will not constitute or result in a breach or
default under, or conflict with, any order, ruling or regulation of any court or
other tribunal or of any governmental commission or agency, or any agreement or
other undertaking, to which the Subscriber is a party or by which the Subscriber
is bound; and, if the Subscriber is not an individual, will not violate any
provision of the charter documents, bylaws, indenture of trust, or partnership
agreement, as applicable, of the Subscriber. The signatures on the Agreement are
genuine, and the signatory, if the Subscriber is an individual, has legal
competence and capacity to execute the same, or, if the Subscriber is not an
individual, the signatory has been duly authorized to execute the same; and the
Agreement constitutes the legal, valid and binding obligations of the
Subscriber, enforceable in accordance with its terms (subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (whether
applied in a proceeding in equity or at law)).  To the Subscriber’s Knowledge no
notice to, filing with, exemption or review by, or authorization, consent or
approval of, any Governmental Entity is required to be made or obtained by the
Subscriber in connection with the consummation by the Subscriber of the Purchase
and the other transactions contemplated by the Transaction Documents.
 
(j)           Except as set forth on Schedule II hereto, Subscriber hold no
shares of Common Stock as of the date hereof.  The Subscriber certifies that,
after giving effect to the Purchase, as of the date hereof, the Subscriber and
all of its affiliates on an aggregate basis will not beneficially own, control
or have the power to vote 5.0% or more of the outstanding Common Stock.  The
Subscriber does not have any agreement, arrangement or understanding with any
person (other than the Company) to acquire, dispose of or vote any securities of
the Company.
 
(k)           The Subscriber acknowledges and agrees that the Offering involves
securities for which only a limited trading market exists, thereby requiring any
investment to be maintained for an indefinite period of time. The purchase of
the Common Stock involves risks which the Subscriber has evaluated, and the
Subscriber is able to bear the substantial economic risk of the investment for
an indefinite period of time, has no need for liquidity in such investment and
can afford a complete loss of such investment. The Subscriber’s overall
commitment to investments that are not readily marketable is not, and its
 
 
8
 

 
 
acquisition of the Common Stock will not cause such overall commitment to
become, disproportionate to its net worth and the Subscriber has adequate means
of providing for its current needs and contingencies.
 
(l)           The Subscriber acknowledges and agrees that once funds are
transferred in payment of the Purchase Price and the other conditions to Closing
are satisfied or, if waivable, waived by the Company or the Subscriber, as
applicable, the Company may schedule Closing in its sole discretion and such
will be immediately released to the Company upon completion of Closing.
 
(m)           The Subscriber acknowledges and agrees that it never has been
represented, guaranteed or warranted by the Company, any of the officers,
directors, stockholders, partners, employees or agents of the Company, or any
other persons, whether expressly or by implication, that: (a) the Company or the
Subscriber will realize any given percentage of profits and/or amount or type of
consideration, profit or loss as a result of the Company’s activities or the
Subscriber’s investment in the Company; or (b) the past performance or
experience of the management of the Company, or of any other person, will in any
way indicate the predictable results of the ownership of the Common Stock or of
the Company’s activities.
 
(n)           The Subscriber acknowledges and agrees that it has received the
Transaction Documents, has read the Transaction Documents carefully, is fully
familiar with and understands the contents of the Transaction Documents and has
not relied on any representation or warranty in connection with the Offering
other than those contained in the Transaction Documents and this Agreement.
 
(o)           The Subscriber represents and warrants that it has been given
access to information regarding the Company (including the opportunity to meet
with officers of the Company) and have utilized such access to its satisfaction
for the purpose of obtaining such information concerning the Company and the
Common Stock as the Subscriber has deemed necessary to make an investment
decision.
 
(p)           The Subscriber acknowledges, represents and warrants that
Subscriber has been informed of the FDIC Final Statement of Policy on
Qualifications for Failed Bank Acquisitions (the “Statement”) and Subscriber has
been advised to, and has had the opportunity to, review and understand the
Statement and to determine and evaluate its prospective effect on the
Purchase.  Subscriber understands and acknowledges the terms of the Statement,
including the possible restrictions on transfer referred to in Article IV,
below, and the other restrictions and limitations set forth therein.  Subscriber
represents and warrants that Subscriber is purchasing the Common Stock subject
to the effect of the Statement as it may be interpreted and applied to the
Common Stock after the date of purchase and to cooperate with the Company in
connection with providing such information and undertakings as may be required
in order to comply with any requirements imposed.
 
(q)           Subscriber acknowledges and agrees that any dividends or other
distributions paid to Subscriber by the Company will be paid to, and any
contributions made by it to the Company will be made from, an account in
Subscriber’s name unless the Company, in its sole discretion, agrees otherwise.


(r)           Subscriber agrees to provide any information requested by the
Company which the Company reasonably believes will enable the Company to (i)
comply with all applicable laws, rules and regulations, including without
limitation any anti-money laundering and any other laws, rules and regulations
applicable to the Company or to any investment held or proposed to be held by
the Company, and (ii) determine whether or not Subscriber is, or will be as of
Closing, an “accredited investor” as defined in Regulation D, promulgated under
the Securities Act.
 
 
9
 


 
(s)           Subscriber acknowledges and agrees that: (i) neither the Company
nor the Placement Agent has provided legal or tax advice or acted as or is an
agent or employee of or has advised Subscriber in connection with the investment
in the Company by Subscriber; (ii) no federal, state, local or foreign agency
has passed upon the Common Stock or made any finding or determination as to the
fairness of this investment and (iii) the Common Stock is not a savings account,
deposit or other obligation of a depository institution and is not insured by
the FDIC or any other Governmental Entity (as defined herein).


(t)           SUBSCRIBER SHOULD CHECK THE OFFICE OF FOREIGN ASSETS CONTROL
WEBSITE AT WWW.TREAS.GOV/OFAC BEFORE MAKING THE FOLLOWING REPRESENTATIONS:


(i)           Subscriber understands that federal regulations and executive
orders administered by the United States Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.


(ii)           Subscriber represents that no portion of the Purchase Price is,
or will be, directly or indirectly derived from activities that contravene
federal, state or international laws and regulations, including anti-money
laundering laws and regulations. Federal regulations and Executive Orders
administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.  The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
www.treas.gov/ofac.  In addition, the programs administered by OFAC (the "OFAC
Program") prohibit dealing with individuals1 or entities in certain countries
regardless of whether such individuals or entities appear on the OFAC lists.


(iii)           To the best of Subscriber’s knowledge, none of: (1) Subscriber;
(2) any person controlling or controlled by Subscriber; (3) if Subscriber is a
privately-held entity, any person having a beneficial interest in Subscriber; or
(4) any person for whom Subscriber is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs. Please be
advised that the Company may not accept any amounts from a prospective
Subscriber if such prospective Subscriber cannot make the representation set
forth in the preceding paragraph. Subscriber agrees to promptly notify the
Company should Subscriber become aware of any change in the information set
forth in these representations. Subscriber understands and acknowledges that, by
law, the Company may be obligated to “freeze the account” of Subscriber, by
segregating the assets in the account in compliance with governmental
regulations, and may also be required to report such action and to disclose
Subscriber’s identity to OFAC.


(iv)           To the best of Subscriber’s knowledge, none of: (A) Subscriber;
(B) any person controlling or controlled by Subscriber; (C) if Subscriber is a
privately-held entity, any person having a beneficial interest in Subscriber; or
(D) any person for whom Subscriber is acting as agent or nominee in connection
with this investment is a senior foreign political figure2, or any immediate
family3 member or close associate4 of a senior foreign political figure, as such
terms are defined in the footnotes below; and



--------------------------------------------------------------------------------

 
1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.


 
10
 

 

 
(v)           If Subscriber is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if Subscriber receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
Subscriber represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.


(u)           Subscriber has reviewed the merits of investing in the Company and
has reached its decision to invest in the Company independently from any other
investors in the Company.


(v)           Except as disclosed in writing to the Company, Subscriber is not
affiliated with any other investor in the Company.


(w)           Other than this Agreement, Subscriber has no agreement,
arrangement or understanding with any other person for the purpose of acquiring,
holding, controlling, voting, distributing or disposing of any securities of the
Company.  Any such agreement, arrangement or understanding shall be subject to
the prior written approval of the Company and compliance with any applicable
regulatory requirements.


(x)           No other person holding Common Stock or that, to the knowledge of
Subscriber, presently proposes to acquire shares of Common Stock is (i) under
common control with Subscriber, (ii) a controlling shareholder, partner,
trustee, officer, or director of Subscriber or has policy-making functions with
respect to Subscriber or (iii) advised by any investment advisor or manager who
performs substantially the same services to such person as provided to
Subscriber, unless, with regard to this clause (x), all such persons together
with Subscriber would (A) own, control or power to vote shares of Voting Common
Stock not in excess of the Voting Ownership Limit or (B) own or control no more
than 24.99% of the Company’s total equity outstanding, in each case, determined
immediately after giving effect to the issuance of the shares of Common Stock to
all investors in the Offering.


(y)           Subscriber will not, without first determining whether the prior
approval of any Governmental Entity is required and, if such approval is
required, obtaining such approval, directly or indirectly seek to appoint any
director or executive officer to the Company or otherwise attempt to direct the
management or policies of the Company.  Subscriber also represents that neither
it nor any Account has discussed the Purchase or the Private Placement or the
contents of this Agreement with any other party or potential investors, except
as expressly permitted under the terms of this Agreement.


(z)           Subscriber has not engaged, and will not engage, as part of a
group consisting of substantially the same persons as the investors in the
Company, in substantially the same combination of interests, in any other
banking or nonbanking activities or business ventures in the United States.
 
 
11
 

 

 
(aa)           Subscriber has not employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for
Subscriber, in connection with the Purchase.


Subscriber acknowledges and agrees that the executed Investor Questionnaire is
an integral part of this Agreement and shall be deemed incorporated by reference
herein.


Subscriber agrees to promptly notify the Company should Subscriber become aware
of any change in the information set forth in this Section 2.3 which may make
any such representation contained therein to be untrue or incorrect in any
material respect.


Subscriber authorizes the Placement Agent to rely on Subscriber’s
representations and warranties above and in the Investor Questionnaire.






ARTICLE III
 
SURVIVAL
 
3.1           All representations, warranties, and covenants contained in this
Agreement shall survive the delivery of the Common Stock to the Subscriber.
 
ARTICLE IV
 
FDIC POLICY STATEMENT RESTRICTION ON TRANSFER
 
4.1           The Company has been advised that the FDIC may require certain of
the Company’s shareholders to agree to restrictions on the transfer of the
Common Stock they own or acquire as a condition to the Company’s participation
in FDIC-assisted transactions, on terms and conditions that may be comparable to
those set forth in the Statement (the “FDIC Approvals”). In anticipation of that
potential requirement, Subscriber agrees, intending to be legally bound, to be
bound by such restriction on transfer as the FDIC may require, not to exceed
three (3) years from the date of the latest of any FDIC-assisted transactions in
which the Company participates (herein, the “FDIC Restriction”).


4.2           In the event that one or more FDIC Restrictions are imposed,
Subscriber agrees (i) that the transfer of any shares of Common Stock then owned
by Subscriber may be restricted by the Company in accordance with the terms of
the FDIC Restriction, (ii) that the Company may notify its transfer agent to
refuse any attempted transfer that would be inconsistent with the FDIC
Restriction, (iii) that any share certificates issued to Subscriber may be
legended to reflect the FDIC Restriction, and that Subscriber, on request, will
surrender any share certificates held by or for the benefit of Subscriber for
purposes of addition of such a legend to the certificate or certificates.


4.3 Legend.   In the event that one or more FDIC Restrictions are imposed, in
addition to any other legend required by applicable law or provisions of the
Company’s Articles of Incorporation or any agreement, each certificate for
Common Stock shall bear substantially the following legend:
 
 
12
 

 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN ARTICLE IV OF THE CONFIDENTIAL SUBSCRIPTION AGREEMENT
BETWEEN THE COMPANY AND THE ORIGINAL SUBSCRIBER FOR SUCH SECURITIES
(“SUBSCRIPTION AGREEMENT ARTICLE IV”), RELATING TO RESTRICTIONS ON TRANSFER IN
CONNECTION WITH THE ISSUER’S PARTICIPATION IN FDIC-ASSISTED TRANSACTIONS. NO
TRANSFER OF THE SHARES EVIDENCED BY THIS CERTIFICATE IS PERMITTED WITHOUT
RECEIPT BY THE ISSUER OF AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT
SUCH TRANSFER IS PERMITTED PURSUANT TO THE PROVISIONS OF SUBSCRIPTION AGREEMENT
ARTICLE IV AND ANY REQUIREMENTS OR CONDITIONS THEN IMPOSED BY THE FDIC. THE
ISSUER SHALL MAKE AVAILABLE UPON REQUEST, AT NO COST TO THE HOLDER OF THIS
CERTIFICATE, A COPY OF THE PROVISIONS OF SUBSCRIPTION AGREEMENT ARTICLE IV.
 
4.4           The provisions of this Article IV and any FDIC Restrictions shall
be binding upon any transferee of any of the Common Stock or any other shares of
common stock now or hereafter owned by Subscriber.
 
4.5           Subscriber acknowledges and agrees that in connection with any
FDIC Approvals the Company may be obligated to obtain from the FDIC, to
cooperate reasonably and in good faith with the Company to provide the
information required to obtain such FDIC Approvals.


 
ARTICLE V
 
COVENANTS
 
5.1           From the date hereof until the earlier of (i) the Closing and (ii)
such date that is one year from the date hereof, Subscriber hereby agrees that
neither it nor any of its affiliates will acquire, offer to acquire, or agree to
acquire, directly or indirectly, by purchase or otherwise, any equity securities
of the Company or any subsidiary thereof, including the Bank, or any substantial
portion of the assets of the Company or any subsidiary thereof, including the
Bank, or any such successor or controlling person.  This Section 5.1 shall
survive any termination of this Agreement.
 
5.2           From and after the Closing, the Company shall not redeem or
repurchase any shares of its capital stock, or take or cause to be taken any
action, nor shall the Board of Directors authorize any of the foregoing, to the
extent such action would, or would be reasonably likely to, result in any
Subscriber or any group of Subscribers related to any Subscriber or persons
acting in concert with any Subscriber to control or be deemed to control (as
“control” is defined in 12 C.F.R. Part 303, Subpart E, or 12 C.F.R. Part 574)
the Company or the Bank unless the Company shall have given Subscriber sixty
(60) days’ prior written notice of such action, during which time Subscriber may
transfer to a third party its Common Stock or otherwise restructure its
investment as may be mutually agreed with the Company, in each case to the
extent necessary to ensure that such Subscriber or any group of persons related
to such Subscriber or persons acting in concert with such Subscriber do not
control or would not be deemed to control the Company or the Bank.


5.3           As promptly as practicable following the Closing, the Company
shall use its reasonable best efforts to redeem in full all of the issued and
outstanding shares of the Company’s Fixed Rate Cumulative Perpetual Preferred
Stock Series A sold to the U.S. Treasury on November 21, 2008 (the “TARP
Redemption”).
 
 
13
 

 

 
5.4           As promptly as practicable following the Closing, the Company
shall take all necessary and appropriate action to appoint Steven Sugarman (the
“Investor Nominee”) to the board of directors of the Company (the “Board”) for a
term of not less than three (3) years, subject to the receipt of approval or
non-objection from all requisite Governmental Entities. The Company hereby
agrees that the Investor Nominee meets all of the qualifications or criteria
required by written policies of the Company, including any reasonable criteria
or qualifications established by any committee of the Board, or any ethics and
compliance program of the Company, that apply to all nominees for the Board. The
Investor Nominee shall be entitled to the same indemnification in connection
with his or her role as a director as the other members of the Board, and shall
be entitled to reimbursement for documented, reasonable out-of-pocket expenses
incurred in attending meetings of the Board or any committees thereof, to the
same extent as the other members of the Board.  The Company shall notify the
Investor Nominee of all regular and special meetings of the Board and shall
notify the Investor Nominee of all regular and special meetings of any committee
of the Board of which the Investor Nominee is a member.  The Company shall
provide the Investor Nominee with copies of all notices, minutes, consents and
other materials provided to any other members of the Board concurrently as such
materials are provided to the other directors.


5.5           From the date of this Agreement until the earlier of (a) the
Closing and (b) a termination of this Agreement in accordance with Article VIII
hereof, the Company shall not and shall cause the Bank and their respective
representatives not to, directly or indirectly, (i) solicit, initiate or
knowingly encourage (including by way of providing information) the submission
of any inquiries, proposals or offers that constitute or may reasonably be
expected to lead to any Competing Transaction, (ii) engage in any discussions or
negotiations, or provide or cause to be provided any non-public information or
data relating to the Company or any the Bank in connection with, or have any
discussions with any person relating to, an actual or proposed Competing
Transaction, (iii) otherwise cooperate with or assist or participate in, or
facilitate any such inquiries, proposals, offers, discussions or negotiations to
make or implement any Competing Transaction or (iv) execute or enter into, any
letter of intent, agreement in principle, merger agreement, acquisition
agreement, option agreement or other similar agreement relating to any Competing
Transaction.  As used here, the term “Competing Transaction” means any inquiry,
proposal or offer, filing of any regulatory application or notice (whether in
draft or final form) or disclosure of an intention to do any of the foregoing
from any person relating to any (v) direct or indirect acquisition or purchase
of a business that constitutes ten percent (10%) or more of the total revenues,
net income, assets or deposits of the Company and the Bank taken as a whole,
(w) direct or indirect acquisition or purchase of any class of debt or equity
securities representing five percent (5%) or more of the voting power of the
Company or the Bank, (x) issuance of any equity or debt securities by the
Company or the Bank to any person or group other than pursuant to Previously
Disclosed benefit plans as in effect as of the date hereof, (y) tender offer or
exchange offer that if consummated would result in any person beneficially
owning ten percent (10%) or more of any class of equity securities of the
Company or (z) merger, consolidation, business combination, recapitalization,
liquidation, dissolution or similar transaction involving the Company or the
Bank, other than the Offering and the transactions contemplated by this
Agreement.


5.6           The Company shall provide for the registration, offering and sale
of the shares of Common Stock purchased by Subscriber hereunder in accordance
with the terms of Schedule III to this Agreement.


5.7           As promptly as practicable following the TARP Redemption, the Bank
shall use reasonable best efforts to enter into an agreement with each of Messrs
Ganz and Sheehy, Ms. Yaptangco, Ms. Lauer, Ms. Carrillo and Ms. Goodwin (each,
an “Executive”) providing for the Bank, immediately
 
 
14
 

 
 
following the execution thereof, to pay to such Executive one half of the amount
that would have been due to such Executive pursuant to the severance agreement
by and between such Executive and the Bank (each, a “Change of Control
Agreement”) had the Offering constituted a “change of control” (as defined in
the applicable Change of Control Agreement) and the employment of such Executive
ceased (other than as a result of a “Termination for Cause,” as defined in the
applicable Change in Control Agreement), with the balance of such amount payable
if the employment of such Executive actually ceases (other than as a result of a
“Termination for Cause,” as defined in the applicable Change in Control
Agreement), in each case during the period beginning upon the Closing and ending
on the three (3) year anniversary thereof; provided that any such Executive
receiving payment pursuant to this Section 5.7 shall have executed a customary
waiver and release that, among other matters, provides for a waiver of any right
of payment, any claim or any other compensation relating to such Executive’s
Change of Control Agreement or similar agreement and with regard to the
Offering.


5.8           Subject to regulatory approval, the Company shall use its
reasonable best efforts to enter into an employment agreement with Gregory
Mitchell (“Mitchell”), providing for Mitchell to be appointed Chief Executive
Officer or President of the Company, and to appoint Mitchell to the office of
Chief Executive Officer or President of the Company upon or promptly following
the Closing.


5.9


(a)           For three years following the closing of this Offering and so long
as Subscriber holds at least 90% of the Common Stock purchased hereunder
(including for this purpose shares of Common Stock issuable upon exercise of any
warrant issued to Subscriber in the Offering) if  the Company makes any public
or nonpublic offering or sale of Common Stock, or securities convertible into
Common Stock (any such security, a “New Security”), (other than (i) any Common
Stock or other securities issuable upon the exercise or conversion of any
securities of the Company issued or agreed or contemplated to be issued as of
the date hereof; (ii) pursuant to the granting or exercise of employee stock
options or other stock incentives pursuant to the Company’s stock incentive
plans approved by the Board or similar plan where stock is being issued or
offered to a trust, other entity or otherwise, for the benefit of any employees,
officers or directors of the Company, in each case in the ordinary course of
providing incentive compensation; or (iii) issuances of capital stock as full or
partial consideration for a merger, acquisition, joint venture, strategic
alliance, license agreement or other similar nonfinancing transaction), the
Company will use its commercially reasonable best efforts to give Subscriber the
opportunity to acquire from the Company for the same price (net of any
underwriting discounts or sales commissions) and on the same terms as such
securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable it to maintain its proportionate
Common Stock-equivalent interest in the Company immediately prior to any such
issuance of New Securities. The amount of New Securities that the Subscriber
shall be entitled to purchase in the aggregate shall be determined by
multiplying (x) the total number or principal amount of such offered New
Securities by (y) a fraction, the numerator of which is the number of shares of
Common Stock held by the Subscriber, and the denominator of which is the number
of shares of Common Stock then outstanding immediately preceding any offering of
New Securities.


(b)           Notwithstanding anything herein to the contrary, in no event shall
the Subscriber purchase securities hereunder to the extent such purchase would
result in such Subscriber, together with its Affiliates (as defined under Rule
405 under the Securities Act), owning a greater percentage interest in the
Company than such Subscriber held immediately prior to the issuance of the New
Securities (counting for such purposes all shares of Common Stock into or for
which any securities owned by the Subscriber are directly or indirectly
convertible or exercisable) and provided that such acquisition would not result
in Subscriber or its Affiliates (i) being deemed to “control” the Company within
the meaning of the BHC Act, the CIBC Act or the HOLA, and any rules and
regulations promulgated thereunder or
 
 
15
 

 
 
(ii)  (A) owning, controlling or having the power to vote, voting securities
(under the meaning of the HOLA or the BHC Act, whichever is applicable to the
Company, and the rules and regulations promulgated thereunder) equal to 5.0% or
more than of the aggregate number of outstanding shares of Voting Stock, or (B)
owning or controlling 10.0% or more of the Company’s total stockholder’s
equity.  For purposes of calculating the beneficial ownership of Subscriber and
its Affiliates under this Section 5.9(b), (x) any security that is convertible
into, or exercisable for, any such voting securities or Common Stock that is
beneficially owned by Subscriber or its Affiliates shall be treated as fully
converted or exercised, as the case may be, into the underlying voting
securities or Common Stock, and (y) any security convertible into, or
exercisable for, the Common Stock that is beneficially owned by any person other
than Subscriber or any of its Affiliates shall not be taken into account).


(c)           The Company will also use its commercially reasonable best efforts
to give Subscriber the opportunity to participate in any future public or
private offering of the Company’s debt, equity or trust preferred securities
other than a New Security (“Other Securities”). The Company and the Subscriber
shall cooperate in good faith to facilitate the Subscriber’s participation in
any offering involving a New Security or Other Securities, however, the Company
will not be required to incur any expense, delay or risk that the offering may
not be completed related to the Subscriber’s proposed participation in any such
offering, including any required approvals or consents Subscriber must obtain.
The assurances given to Subscriber described herein shall be personal to
Subscriber and the transfer, assignment and/or conveyance of any rights arising
from such assurances from Subscriber to any other person and/or entity is
prohibited and shall be void and of no force or effect.


5.10           The Company shall use the proceeds from the Offering as set forth
on Schedule IV.
 
5.11           If at anytime prior to the Closing, the Company becomes aware
that any one or more of the other subscribers in the Offering shall fail or
refuse to purchase and pay for any of shares of Common Stock which it or they
have agreed to purchase in the Offering (the “Defaulted Shares”), and the
failure or refusal of such subscriber or subscribers, as the case may be, to
purchase and pay for the Defaulted Shares would result in aggregate gross
proceeds from the sale of shares of Common Stock in the Offering of less than
$60,000,000.00, the Company shall promptly notify (the “Default Notification”)
Subscriber and each other non-defaulting subscriber in the Offering (the
“Remaining Subscribers”).  In such event, subject to the remainder of this
Section 5.11, each Remaining Subscriber shall have the right to purchase and pay
for at the Closing any or all of the Defaulted Shares at a purchase price of
$11.00 per Defaulted Share.  Each Remaining Subscriber may elect (an
“Election”) to exercise the right to purchase and pay for Defaulted Shares by
delivering written notice (each, an “Election Notice”), specifying the number of
Defaulted Shares such Remaining Subscriber elects to purchase and pay for, to
the Company within 24 hours after receipt of the Default Notification (the
“Election Period”).  Unless otherwise agreed by the Company, failure to deliver
in a timely manner an Election Notice to the Company shall be deemed to be a
waiver of any right to purchase any pay for Defaulted Shares.  In the event that
the Remaining Subscribers timely deliver Election Notices representing a number
of shares of Common Stock greater than the number of Defaulted Shares, the
number of Defaulted Shares that shall be purchased and paid for at the Closing
by each Remaining Subscriber shall be reduced pro rata, based on the number of
shares sought to be purchased pursuant to each such Remaining Subscriber’s
Election Notice; provided, that the Company may determine, in its sole
discretion, to give complete or partial preference in connection with any such
pro ration to Elections made by Remaining Subscribers who would not, after
giving effect to the Offering (including, for the avoidance of doubt, any
purchases of Defaulted Shares), (i) own, control or have the power to vote
 
 
16
 

 
 
shares of Voting Stock in excess of the Voting Ownership Limit or (ii) own or
control 10.0% or more of the Company’s total stockholder’s equity; provided,
further, that the Company may determine, in its sole discretion, to reject any
Elections made by Remaining Subscribers who would, after giving effect to the
Offering (including, for the avoidance of doubt, any purchases of Defaulted
Shares), (x) own, control or have the power to vote shares of Voting Stock in
excess of the Voting Ownership Limit or (y) own or control 10.0% or more of the
Company’s total stockholder’s equity.  In the event that Subscriber shall
purchase any Defaulted Shares pursuant to the foregoing, Subscriber’s
subscription and Purchase (and related Purchase Price) shall be deemed to be,
automatically and without further action on the part of Subscriber or the
Company, amended accordingly for all purposes under this Agreement   Any action
taken under this paragraph shall not relieve any defaulting subscriber from
liability in respect of any default or breach of any such subscriber under its
respective subscription agreement.
 


ARTICLE VI


 REGULATORY APPROVALS


6.1           If approval or nonobjection of any federal or state banking
regulator is required for Subscriber's purchase under this Agreement, Subscriber
will deliver to the Company, as promptly as practicable following the date
hereof, a copy of the current version of the federal Interagency Biographical
and Financial Report for submission to bank regulatory agencies in connection
with applications for prior approval of Subscriber’s acquisition of the Common
Stock, appropriately completed and duly executed by the Subscriber. The
Interagency Biographical and Financial Report will be accurate and complete in
all respects and will not omit any fact required to make it accurate and
complete in all respects.
 
6.2            Subscriber acknowledges and agrees that Subscriber may be
obligated to obtain prior approvals (the “Regulatory Approvals”) from the OTS
and the Board of Governors of the Federal Reserve System (the “Federal Reserve”
and, with the OTS, the “Bank Regulators”) for the acquisition of the Common
Stock pursuant to this Agreement. The parties agree to cooperate reasonably and
in good faith to file the applications and seek the Regulatory Approvals.
 
6.3           Upon the Closing, the Company pay to the Subscriber, by wire
transfer of immediately available funds, an amount equal to $350,000.00, as full
and final reimbursement for all fees and out-of-pocket expenses of Subscriber in
connection with the Transaction, including without limitation, outside counsel
and due diligence fees and expenses, whether incurred by Subscriber or its
affiliates, consultants or agents.


 
ARTICLE VII
 
CLOSING CONDITIONS
 
7.1           The obligation of the Company to consummate the Purchase is
subject to the following conditions:
 
(a)           the representations and warranties of Subscriber contained in
Section 2.3 of this Agreement shall be true and correct on and as of Closing in
all material respects (except for those representations and warranties which are
qualified by materiality, which shall be true and correct in all respects) with
the same effect as though such representations and warranties had been made on
and as of Closing (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date);
 


 
17
 
 


(b)           at or simultaneously with the Closing, the Company shall have
raised gross proceeds from the sale of shares of its Common Stock in the
Offering at least equal to $60,000,000.00 in the aggregate;
 
(c)           requisite shareholder approval required, if any, in connection
with the shares of Common Stock to be sold in the Offering, including without
limitation the Common Stock, for the purposes of Nasdaq Rule 5635 or any
successor rule thereto shall have been obtained;


(d)           the Company shall have received all approvals, consents or
non-objections of all applicable governmental agencies, authorities or
instrumentalities having supervisory or regulatory authority with respect to the
Company or the Bank (each, a “Governmental Entity”), including but not limited
to the Bank Regulators and the FDIC, that are required prior to the Closing Date
for the consummation of the Offering;
 
(e)           the full Purchase Price shall have been received by the Company;
 
(f)           Subscriber shall have duly executed the Investor Questionnaire;


(g)           no proceedings shall have been initiated or threatened by any
Governmental Entity or other governmental authority seeking to enjoin or
otherwise restrain or to obtain an award for damages in connection with the
consummation of Transaction, including without limitation the Offering and the
Purchase contemplated hereby, or which would reasonably be expected to result in
a Material Adverse Effect; and


(h)           no Governmental Entity shall have imposed any conditions or
restrictions on the Company or the Bank that would materially adversely impact
the business activities of the Company or the Bank or materially impair, impede
or delay certification by the FDIC of the Bank as being eligible to bid in
connection with the sale of failed depository institutions by the FDIC; and


(i)           any Interagency Notice of Change in Control with respect to the
Company or the Bank required to be submitted by Subscriber or any affiliate of
Subscriber pursuant to 12 U.S.C. § 1817(j) and 12 C.F.R. Part 303 required to
consummate the Offering shall have received the approval or non-objection of the
Bank Regulators and/or FDIC and the OTS, as applicable, to the reasonable
satisfaction of the Company.


7.2           The obligation of Subscriber to deliver the Authorization and the
balance of the Purchase Price to the Company pursuant to Section 1.3(a) hereof
is subject to the following conditions:


(a)           the representations and warranties of the Company contained in
Section 2.2 of this Agreement shall be true and correct on and as of Closing in
all material respects (except for those representations and warranties which are
qualified by materiality, which shall be true and correct in all respects) with
the same effect as though such representations and warranties had been made on
and as of Closing (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date);
 
(b)           requisite shareholder approval required, if any, in connection
with the shares of Common Stock to be sold in the Offering, including without
limitation the Common Stock, for the purposes of Nasdaq Rule 5635 or any
successor rule thereto shall have been obtained;
 
(c)           The Class B Non-Voting Common Stock shall have been authorized
under the Articles of Incorporation, as amended, of the Company prior to the
Closing;
 


 
18
 
 


(d)           As of and giving effect to the Closing and the consummation of the
Offering on the terms described herein, and assuming that no person or entity
affiliated with Subscriber or deemed to be acting in concert with Subscriber
pursuant to 12 C.F.R. Part 303, Subpart E, or 12 C.F.R. Part 574 (or any other
applicable banking regulation) has subscribed for any shares of Common Stock in
the Offering (except to the extent that Subscriber has previously provided
notice of such subscription to the Company in writing), (i) Subscriber shall not
own, control or have the power to vote, shares of Voting Stock equal to 10.0% or
more  of the aggregate number of outstanding shares of Voting Stock; and (ii)
Subscriber shall not own or control in excess of 24.99% of the total
stockholder’s equity of the Company;
 
(e)           the consummation of the Offering would not result in Subscriber or
any of its affiliates being deemed to have a direct or indirect controlling
interest in the Company or the Bank or otherwise require any of them to register
as a savings and loan holding company under the Savings and Loan Holding Company
provisions of the Home Owners’ Loan Act, as amended, and Subscriber shall have
received a written non-control determination from the Office of Thrift
Supervision in form and substance reasonably satisfactory to Subscriber to such
effect;
 
(f)           no proceedings shall have been initiated or threatened by any
Governmental Entity or other governmental authority seeking to enjoin or
otherwise restrain or to obtain an award for damages in connection with the
consummation of Transaction, including without limitation the Offering and the
Purchase contemplated hereby;
 
(g)           at or simultaneously with the Closing, the Company shall have
raised gross proceeds from the sale of shares of its Common Stock in the
Offering at least equal to $40,000,000.00 in the aggregate;
 
(h)           any Interagency Notice of Change in Control with respect to the
Company or the Bank required to be submitted by Subscriber or any affiliate of
Subscriber pursuant to 12 U.S.C. § 1817(j) and 12 C.F.R. Part 303 required to
consummate the Offering shall have received the approval or non-objection of the
Bank Regulators and/or FDIC and the OTS, as applicable, to the reasonable
satisfaction of Subscriber ;
 
(i)           since the date of this Agreement, there shall not have been any
Material Adverse Effect; and
 
(j)           no Governmental Entity shall have imposed any conditions or
restrictions on the Company or the Bank that would materially adversely impact
the business activities of the Company or the Bank or materially impair, impede
or delay certification by the FDIC of the Bank as being eligible to bid in
connection with the sale of failed depository institutions by the FDIC; and
 
(k)           since the date of this Agreement, there shall have been no grants
or awards of Company Stock Options by the Company and the Company shall have
cancelled or otherwise terminated (or shall, as soon as permitted under
applicable law following the Closing Date, cancel or otherwise terminate) all
Company Stock Options and the consideration paid by the Company in respect of
such cancellation and/or termination shall be equal to $3.00 per Company Stock
Option.
 


19
 

 
 
ARTICLE VIII
 
TERMINATION
 


    8.1           Termination; Certain Fees.
 
(a)           This Agreement may be terminated prior to the Closing:
 
(i)           By mutual written agreement of the Company and Subscriber;
 
(ii)           by the Company or Subscriber, upon 15 days’ written notice to the
other party, in the event that the Closing Date does not occur on or before
December 31, 2010 or such later date, if any, as Subscriber and the Company
agree upon in writing (as such date may be extended, the “Outside Date”);
provided, however, that the right to terminate this Agreement pursuant to this
Section 8.1(a)(ii) shall not be available to any party whose failure to fulfill
any obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing Date to occur on or prior to the Outside
Date; or
 
(iii)           by the Company or Subscriber, upon written notice to the other
party, in the event that any Governmental Entity shall have issued any order,
decree or injunction or taken any other action restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement, and such
order, decree, injunction or other action shall have become final and
nonappealable; or
 
(iv)           by the Company, in its sole discretion, if on June 17, 2010 (the
“Measurement Date”), other than as a result, directly or indirectly, of any
actions or failures to act of the Company, the Company has not received executed
counterparts to subscription agreements representing subscriptions from
subscribers in the Offering to purchase shares of the Common Stock having an
aggregate purchase price of at least $15,000,000.00 (the “Measurement
Condition”); provided that if the Company has not provided the Subscriber with
written notice of such termination within five (5) business days of the
Measurement Date, the Company shall be deemed to have irrevocably waived its
termination right pursuant to this clause (iv); and provided, further that upon
any termination by the Company pursuant to this clause (iv), the Company must
also so terminate the subscription agreements of all other subscribers with
respect to the Offering concurrently with such termination.
 
(b)           In the event of any termination of this Agreement by the Company
pursuant to clause (iv) of Section 8.1(a), the Escrow Agent shall, in accordance
with the terms of the Escrow Agreement, release to the Company the full amount
of the Deposit and any interest earned thereon as of such date (the “Threshold
Liquidated Damages Amount”). The parties hereto acknowledge and agree that the
Threshold Liquidated Damages Amount shall constitute the Company’s sole remedy
in the event that the Measurement Condition is not satisfied on or prior to the
Measurement Date.
 
(c)           Prior to the date on which the Company has received executed
counterparts to this Agreement representing subscriptions from investors in the
Offering to purchase shares of the Common Stock having an aggregate Purchase
Price of at least $40,000,000.00 (the “Commitment Date”),  in the event that the
Offering is not consummated as a result, directly or indirectly, of a breach of
this Agreement by Subscriber that causes or results in a failure of any of the
conditions specified in Article VII hereof to be satisfied as of the Outside
Date, and the Company has terminated this Agreement pursuant to Section
8.1(a)(ii) hereof, the Escrow Agent shall, in accordance with the terms of the
Escrow Agreement, release to the Company from the Escrow Account, the full
amount of the Deposit (the  “Investor Liquidated Damages Amount”, which, for the
avoidance of doubt, shall be without duplication of any amounts paid to the
Company in respect of the Threshold Liquidated Damages Amount). The parties
hereto acknowledge and agree that the Investor Liquidated Damages Amount shall
constitute the Company’s sole remedy in the event that any of the provisions of
this Agreement are not
 


 
20
 
 


performed in accordance with their specific terms or are otherwise breached by
Subscriber prior to the Commitment Date.
 
(d)           In the event that the Offering is not consummated as a result,
directly or indirectly, of the breach of this Agreement by the Company that
causes or results in a failure of any of the conditions specified in Article VII
hereof to be satisfied as of the Outside Date, and Subscriber has terminated
this Agreement pursuant to Section 8.1(a)(ii) hereof, the Company shall pay
Subscriber an aggregate fee equal to $2,000,000.00 (the “Company Termination
Fee”)  by wire transfer of same-day funds on the first business day following
the date of such termination.  
 
(e)           In the event of any termination of this Agreement as provided in
Section 8.1(a), this Agreement (other than Sections 8.1(b), 8.1(c), 8.1(d),
8.1(e) and Article IX and Article X, which shall remain in full force and
effect) shall forthwith become wholly void and of no further force and effect;
provided that nothing herein shall relieve any party from liability for breach
of this Agreement prior to such termination.
 
ARTICLE IX
 
CONFIDENTIALITY
 
9.1           Each party agrees to keep all information furnished by another
party pursuant to this Agreement confidential (“Confidential Information”)
except such information that (i) is or becomes generally available to the public
(other than as a result of a disclosure by the receiving party in violation of
this Agreement), (ii) was available to the receiving party on a non-confidential
basis prior to its disclosure by the disclosing party, (iii) becomes available
to the receiving party on a non-confidential basis from a person other than the
disclosing party who is not known by the receiving party to be otherwise bound
by a confidentiality agreement with the disclosing party, or is not known by the
receiving party to be otherwise prohibited from transmitting the information to
the receiving party, (iv) the disclosing party agrees may be disclosed or (v)
the receiving party is requested pursuant to, or required by, law, regulation,
legal process or regulatory authority to disclose, and neither party hereto
shall release or disclose such information to any other person, except its
auditors, attorneys, financial advisors, or other consultants and advisors. In
the event that any party is requested pursuant to, or required by, law,
regulation, legal process or regulatory authority to disclose any Confidential
Information, such party agrees that it will provide the other party with prompt
notice of such request(s) or requirement(s) (to the extent legally permitted) to
enable the non-disclosing party to seek an appropriate protective order (at the
non-disclosing party’s sole cost and expense), waive compliance with the
provisions of this Agreement or take other appropriate action.  Each party
agrees to use its good faith efforts to assist the other party in obtaining such
a protective order.  If, in the absence of a protective order or the receipt of
a waiver hereunder, the disclosing party is nonetheless, in the opinion of its
counsel, compelled to disclose the Confidential Information or else stand liable
for contempt or suffer other censure or significant penalty, such party, after
notice to the non-disclosing party (to the extent legally permitted), may
disclose such Confidential Information that the disclosing party is compelled to
disclose and shall exercise all reasonable efforts to obtain reasonable
assurances that confidential treatment will be accorded to such disclosed
Confidential Information. For the avoidance of doubt, the Company may present
this Agreement and the information provided in the Investor Questionnaire to
such parties as it deems advisable if compelled by law or called upon to
establish the availability under any Federal or state securities laws of an
exemption from registration of the Offering.


 
21
 
 


ARTICLE X
 
MISCELLANEOUS
 
10.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier or delivered by hand against written
receipt therefor, or by confirmed facsimile transmission, to the following
addresses, or such other address as may be furnished to the other parties as
herein provided:
 




To the Bank:               First PacTrust Bancorp, Inc.
610 Bay Boulevard
Chula Vista, California 91910


Attention:    Hans Ganz
President and Chief Executive Officer
Fax:  (619) 446-6200
 
To the Subscriber:        At the address set forth on the signature page hereto.
 
Unless otherwise expressly provided herein, notices shall be deemed to have been
given on the date of mailing, except notice of change of address, which shall be
deemed to have been given when received.
 
10.2           This Agreement shall not be changed, modified or amended except
in writing and signed by the parties to be charged, and this Agreement may not
be discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.
 
10.3           Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and assigns. If the
Subscriber is more than one person, the obligation of such Subscriber shall be
joint and several and the agreements, representations, warranties, covenants and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his or her heirs, executors, administrators,
successors and legal representatives.  The obligations of the parties may not be
assigned except in the event of a merger, consolidation or other reorganization
undertaken for a reason other than to assign a party’s obligation, under this
Agreement, provided, that the Subscriber may assign a portion or portions of the
Purchase (and related obligations) to one or more of its Affiliates, provided,
further, that, at or prior to any such assignment, any such assignee shall
execute a joinder to this Agreement, agreeing to be bound by the terms hereof.
 
10.4           This Agreement contains the entire agreement of the parties with
respect to the matters set forth herein and there are no representations,
covenants or other agreements except as stated or referred to herein; provided,
however, that, if applicable, any confidentiality agreement between the Company
and the Subscriber shall remain in full force and effect except to the extent
inconsistent with this Agreement.
 
10.5           [Reserved.]
 
 
22
 

 
 
10.6           In the event of a dispute regarding this Agreement that results
in litigation or arbitration, the prevailing party, as determined by the finder
of facts, shall be entitled to an award of reasonable attorneys’ fees.


10.7           Except to the extent governed by federal law applicable to
national savings associations, all questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
New York County, New York, of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding
is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any right to service process in any manner
permitted by law.
 
10.8           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.
 
10.9           This Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.  Electronic transmissions of signature pages,
whether via email, facsimile or other means, shall be effective as original
signatures for all purposes.


10.10          In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that the Company’s and the Subscriber’s rights and privileges
shall be enforceable to the fullest extent permitted by law.
 
10.11         Except as may be required by applicable law, the Company shall not
issue or make, or cause to have issued or made, any public release or
announcement concerning this Agreement, including Subscriber’s identity, or the
transactions contemplated hereby, including but not limited to the offering of
Common Stock to any other subscriber, unless Subscriber shall have previously
consented to such public release or announcement in writing, which consent may
be granted or withheld in Subscriber’s sole discretion. Any such press release
or public statement required by applicable law naming Subscriber shall only be
made by the Company after reasonable notice and opportunity for review by
Subscriber.
 
10.12         Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, including, with
respect to the Company to the extent shareholder approvals are required
(including by virtue of Nasdaq Rule 5635 or any successor rule thereto) to
consummate the Offering, taking all actions (including making all necessary
filings in connection therewith) necessary, in accordance with applicable law,
regulation and its certificate of incorporation and bylaws, to call and hold a
shareholders meeting as promptly as reasonably practicable following the date
hereof, recommending that its shareholders vote to approve the transactions
contemplated by the offering at such meeting, and using its reasonable best
efforts to obtain such approvals, as any other party may reasonably request in
order to carry out the intent and accomplish the purposes of this Agreement.
 
 
23
 

 

 
10.13         The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the Company.  It is accordingly
agreed that Subscriber shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement by the Company and to enforce specifically
the terms and provisions of this Agreement against the Company, in addition to
any other remedy to which it is entitled at law or in equity.


 
NOTE: YOU MUST COMPLETE AND SIGN THE INVESTOR QUESTIONNAIRE ATTACHED HERETO.
 
Signatures appear on the following page
 


 
24
 
 


 


 
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized representative as of the date set forth below.
 

/s/ Steven Sugarman, Managing
Member                                           ____________________________________________
Signature of
Subscriber                                                                     Signature
of Joint Subscriber, if applicable
 
COR Capital
LLC                                                                            ____________________________________________
Name of Subscriber (please
print)                                                      Name of Joint
Subscriber, if applicable (please print)


Please indicate name and capacity of
person                                  Please indicate name and capacity of
person
signing above, if the Subscriber is not
a                                          signing above, if the joint
Subscriber is not a
natural
person                                                                        natural
person
 
 
______________________________________________        ____________________________________________
Name in which shares are to be registered               Name of Joint
Subscriber, if applicable
(if
different)                                                                             (please
print)
 
        Date:  July 19, 2010
 
If the Subscriber is a natural person, the Subscriber’s State of residence is:
 
If there are Joint Subscribers, please check one:
 
£
Joint Tenants with Rights of Survivorship

 
£
Tenants-in-Common

 
£
Community Property

If the Subscriber is not a natural person, it:
 
·      is the following type of organization: limited liability company
 
·      is organized under the laws of:
Delaware                                                                                                                         
 
·      has its principal place of business in:
California                                                                                                                         
 
·      was formed for the purpose of: Investment
Advisor                                                                                                                         
 
Subscriber’s Social Security Number or EIN:         
                                                                                                                                   
 
233 Wilshire Blvd, Ste. 830                              
Business Address - Street
Santa Monica, CA 90401                             
City                  State                 Zip Code
Attn:  Steven Sugarman                                     
Telephone No.:                                                
Facsimile No.:                                                  
Email Address:                                                 
                                                               
Mailing Address - Street (if different)
                                                               
City                  State                 Zip Code
Attn:                                                      
Telephone No.:                                      
Facsimile No.:                                       
Email Address:                                      

 
 
25
 

 
 
Number of shares subscribed for: 438,689                                    
Purchase Price:
$4,825,579.00                                                      
 
You must pay the Purchase Price pursuant to the instructions to be provided by
lender.  THE SUBSCRIBER IS RESPONSIBLE FOR ALL WIRE TRANSFER FEES IMPOSED BY THE
SUBSCRIBER’S BANK.  Wire funds to:


            Bank: The Bank of New York Mellon
                        ABA Number:
                        Account name to credit:
                        Account number to credit: First PacTrust Bancorp
Subscription


NOTE: THE FOLLOWING MUST BE COMPLETED
Name of DTC
Participant:                                                                                                                                  
DTC Participant
Number:                                                                                                                                  
 
Subscriber’s Account Number with DTC
Participant:                                                                                                                                  
 


 
26
 
 


Accepted as of the 27th day of July,
2010.                                                                                                                     
 
 
 
 
FIRST PACTRUST BANCORP, INC.
 


 
By:        /s/ Hanz Ganz                                              
    Hans Ganz
President and Chief Executive Officer


 
 
 
 


SCHEDULE III
REGISTRATION RIGHTS




Defined terms used but not defined in this Schedule III shall have the meaning
ascribed to such terms in the agreement (including all schedules, annexes and
exhibits thereto, the “Agreement”) to which this Schedule III is attached.


(a)           The Company shall use its reasonable best efforts to, as soon as
practicable following the Closing Date, but in no event later than  the 30th
business day following the Closing Date, but subject to delay as set forth in
paragraph (c) below (in which case as soon as possible after the lapse of such
postponement or suspension in accordance with the terms thereof) (the
“Registration Deadline’), file with the Securities and Exchange Commission
(“SEC”) a Shelf Registration Statement relating to the offer and sale from time
to time of all of the Registrable Securities by Subscriber and the other
subscribers in the Offering, and the direct and indirect transferees of
Subscriber and such other subscribers (Subscriber, such other subscribers and
such direct and indirect transferees, collectively, the “Holders”), and shall,
if such Shelf Registration Statement is not automatically effective, use its
reasonable best efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act as soon as possible after
filing.  Notwithstanding anything to the contrary in this paragraph (a), the
Company shall not be required to register any Registrable Securities pursuant to
this paragraph (a) during any period (not to exceed 180 days) following the
closing of the completion of a distribution of securities offered by the Company
that would cause the Company to breach a lock-up provision contained in the
underwriting agreement for such distribution, and in such event the
“Registration Deadline” shall be deemed automatically extended for such period.


(b)           The Company shall use its reasonable best efforts to keep such
Shelf Registration Statement continuously effective under the Securities Act in
order to permit the Shelf Prospectus forming a part thereof to be usable by
Subscriber (including by filing post-effective amendments to such Shelf
Registration Statement (or a new Shelf Registration Statement if the initial
Shelf Registration Statement expires)) until the earlier of (i) the date as of
which all of Subscriber’s Registrable Securities have been sold (A) pursuant to
the Shelf Registration Statement or another Registration Statement filed under
the Securities Act (but in no event prior to any applicable period referred to
in Section 4(3) of the Securities Act and Rule 174 thereunder) and/or (B) to the
public in compliance with Rule 144 under the Securities Act and (ii) the first
anniversary of the Closing (or, if Subscriber is or becomes an officer or member
of the Board of Directors of the Company, the fifth anniversary of the
Closing)  (such period of effectiveness, the “Shelf Period”).  The Company shall
not be deemed to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Period if the Company
voluntarily takes any action or omits to take any action that would result in
Subscriber thereby not being able to offer and sell any Registrable Securities
pursuant to such Shelf Registration Statement during the Shelf Period, unless
such action or omission is required by applicable law and except as set forth in
paragraph (c) below.  The Company shall use its reasonable best efforts to meet
(and continue to meet) the registrant eligibility requirements of Form S-3
during the Shelf Period.


(c)           The Company shall  not be required to effect a registration
pursuant to Schedule III with respect to securities that are not Registrable
Securities and shall be entitled to postpone  the filing or initial
effectiveness of, or suspend the use of, a Shelf Registration Statement if the
Company notifies  Subscriber in writing that in the good faith judgment of
the  Chief Executive Officer or the Chief Financial Officer of the Company such
registration, offering or use would be  materially detrimental  to  the Company
or any material transaction under consideration by the Company or would require
the disclosure of information that has not been, and is not otherwise required
to be, disclosed to the public, the premature disclosure of which would
materially detrimental  to the Company.  No such postponement or suspension
shall exceed
 
 
 

 
 
60 consecutive days, no subsequent such postponement or suspension shall
commence fewer than 15 days following the expiration of any preceding period,
and the aggregate of all such postponements or suspensions shall not exceed
150 days in any 360-day period. Notwithstanding any other provision of this
Schedule III, but subject to the obligations of the Company in paragraphs (a)
and (b) above, the Registration Deadline shall be extended if, for reasons
beyond the reasonable control of the Company, any of the following (an
“Interruption Event”) shall occur: (i) the SEC refuses to declare the applicable
Registration Statement effective; (ii) if after it has become effective, such
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC such that the Registration Statement shall not
be effective; or (iii) if the conditions to closing specified in the
underwriting agreement, if any, entered into in connection with such
Registration Statement are not satisfied and are not otherwise waived. If an
Interruption Event occurs, the Registration Deadline shall automatically be
extended until thirty (30) days after all Interruption Events shall have ceased.


(d)           The Company shall use its reasonable best efforts so long as a
Holder owns any Registrable Securities to file the reports required to be filed
by it under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations adopted by the SEC
thereunder, and it will take such further action as Subscriber may reasonably
request, all to the extent required from time to time to enable Subscriber to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 or 144A or Regulation
S under the Securities Act, as such Rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC.  Upon the
written request of Subscriber, the Company will deliver to Subscriber a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.


(e)           Subscriber shall, promptly on the Company’s request, (i) furnish
to the Company such information regarding Subscriber, the Registrable Securities
held by Subscriber, the manner of holding any interests therein, and
distribution of such Registrable Securities, as the Company may from time to
time reasonably request in writing, and (ii) provide such consents as the
Company may reasonably require with respect to disclosure of the content of the
disclosures and any identification of Subscriber or its Registrable Securities
or the circumstances in which they are held. Subscriber shall, upon receipt of
any notice from the Company if  (i) the SEC requests any amendment or supplement
to, or any additional information in respect of, any Registration Statement or
related prospectus, (ii) the SEC issues any stop order suspending the
effectiveness of a Registration Statement or initiates any proceedings for that
purpose, (iii) the Company receives any notice that the qualification of any
Registrable Securities for sale in any jurisdiction has been suspended or that
any proceeding has been initiated for the purpose of suspending such
qualification, or (iv) upon the discovery, or upon the occurrence of any event,
which requires that any changes be made in such Registration Statement or any
related prospectus so that such Registration Statement or prospectus will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, in light of the circumstances under which they were made
(provided, however, that in the case of this subclause (iv), such notice need
only state that an event of such nature has occurred, without describing such
event), suspend the disposition of any Registrable Securities covered by such
Registration Statement or prospectus until Subscriber’s receipt of the copies of
a supplemented or amended prospectus or until it is advised in writing by the
Company  that the use of the applicable prospectus may be resumed, and, if so
directed by the Company Subscriber will deliver to the Company all copies, other
than permanent file copies, then in Subscriber’s possession of any prospectus
covering such Registrable Securities. If the Company shall have given any such
notice during a period when a Registration Statement is effective, the
Registration Deadline shall be extended by the number of days of such suspension
period.
 
 
 

 

 
(f)           All Registration Expenses incurred in connection with any
registration, qualification or compliance under this Schedule III shall be borne
by the Company. All Selling Expenses incurred in connection with any
registrations of its Registrable Securities hereunder, shall be borne by
Subscriber. Subscriber shall not use any free writing prospectus (as defined in
Rule 405 under the Securities Act) in connection with the sale of Registrable
Securities without the prior written consent of the Company.


(g)           (i) Notwithstanding anything to the contrary in the Agreement, in
connection with any registration under this Schedule III, the Company shall,
without limitation as to time, indemnify and hold harmless, to the fullest
extent permitted by law, Subscriber (and its officers, directors, agents,
partners and employees, each person who controls Subscriber (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act), the
officers, directors, agents, partners and employees of each such controlling
person and any financial or investment adviser) (each, an “Registration
Indemnified Party”), to the fullest extent lawful, from and against any and all
losses, claims, damages, liabilities, actions or proceedings (whether commenced
or threatened), reasonable out-of-pocket costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees) and reasonable
out-of-pocket expenses (including reasonable expenses of investigation)
(collectively, “Registration Losses”), as incurred, arising out of or based
upon  any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, prospectus (including the Shelf Prospectus) or form of
prospectus or in any amendment or supplements thereto or in any preliminary
prospectus, or arising out of or based upon any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading, except to the extent that the same arise out
of or are based upon information furnished in writing to the Company by or on
behalf such Registration Indemnified Party or Subscriber expressly for use
therein; provided, that the foregoing indemnity agreement contained in this
paragraph (g) with respect to such  Registration Statement or any preliminary,
final or summary prospectus contained therein or furnished by the Company, or
any amendment or supplement thereto, shall not inure to the benefit of any
Registration Indemnified Party from whom the person asserting any such losses,
claims, damages or liabilities purchased Registrable Securities, where (A) prior
to the written confirmation of the sale of Registrable Securities to such person
(the “Applicable Time”), the Company shall have notified such Registration
Indemnified Party in writing that such  Registration Statement or prospectus
contains an untrue statement of a material fact or omits to state therein a
material fact necessary in order to make the statements therein not misleading,
(B) such untrue statement or omission of a material fact was corrected in a
further amendment or supplement to such Registration Statement or prospectus and
such Registration Statement or prospectus was provided to such Registration
Indemnified Party prior to the Applicable Time, (C) such corrected Registration
Statement or prospectus (excluding any document incorporated by reference
therein) was not conveyed by the Registration Indemnified Party to such person
at or prior to the Applicable Time and (D) such loss, claim, damage or liability
would not have occurred had such corrected Registration Statement or prospectus
(excluding any document incorporated by reference therein) been conveyed to such
person as provided for in clause (C) above. Each indemnity and reimbursement of
costs and expenses shall remain in full force and effect regardless of any
investigation made by or on behalf of such Registration Indemnified Party.


(ii)           Subscriber agrees to, and the Company may require, as a condition
to including any Registrable Securities of Subscriber in any Registration
Statement filed pursuant to this Schedule III or to entering into any
underwriting agreement with respect thereto, that the Company shall have
received an undertaking reasonably satisfactory to it from Subscriber and each
underwriter named in any such underwriting agreement (each a “Company
Indemnifying Party”), severally and not jointly, to indemnify and hold harmless
the Company, each of its directors, each of its officers who have signed any
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act and all other Holders of Registrable
Securities (each, a “Company Indemnitee”), against any and all Registration
Losses, insofar as such Registration Losses arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in
such Registration Statement,
 
 
 

 
 
or any preliminary, final or summary prospectus contained therein or furnished
by the Company to Company Indemnifying Party, or arise out of or are based upon
the omission or alleged omission to state therein a material fact necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company or its representative by or on
behalf the Company Indemnifying Party expressly for use therein.


(iii)           Promptly after receipt by a Registration Indemnified Party or
Company Indemnitee (each, an “Indemnified Party”) of written notice of the
commencement of any action or proceeding with respect to which a claim for
indemnification may be made pursuant to this Section, such Indemnified Party
will, if a claim in respect thereof is to be made against, respectively,
Company, on the one hand, or Subscriber, on the other hand (such person, the
“Indemnifying Party”), give written notice to the Indemnifying Party of the
commencement of such action; provided, however, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its or their obligations under this Section, except to the
extent that the Indemnifying Party is actually materially prejudiced by such
failure to give notice, and in no event shall such failure relieve the
Indemnifying Party from any other liability which it may have to such
Indemnified Party. If any such claim or action shall be brought against an
Indemnified Party, and it shall notify the Indemnifying Party thereof, the
Indemnifying Party shall be entitled to participate therein, and, to the extent
that it wishes, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party, and after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party shall not be liable to such Indemnified Party under this
Section for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof, other than reasonable
cost of investigation; provided, further, that if, in the Indemnified Party’s
reasonable judgment, a conflict of interest between the Indemnified Party and
the Indemnifying Party exists in respect of such claim, then such Indemnified
Party shall have the right to participate in the defense of such claim and to
employ one firm of attorneys at the Indemnifying Party’s expense to represent
such Indemnified Party. No Indemnified Party will consent to entry of any
judgment or enter into any settlement without the Indemnifying Party’s written
consent to such judgment or settlement, which shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, consent to entry of any judgment or enter into any settlement
in respect of which the Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such claim or proceeding.


(iv)           If the indemnification provided for in this Schedule III is
unavailable to an Indemnified Party with respect to any Registration Losses or
is insufficient to hold such Indemnified Party harmless as contemplated therein,
then the Indemnifying Party shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Registration Losses in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party in connection with the statements or omissions
that resulted in such Registration Losses, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Schedule III  were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Schedule
III.  Notwithstanding the provisions of this Schedule III , Subscriber shall not
be required to contribute any amount in excess of the amount by which the dollar
amount of the proceeds received by it from the sale of any Registrable
Securities (after deducting Selling Expenses)  exceeds the amount of any
 
 
 

 
 
damages which it has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Subscriber’s obligations in this
Schedule III to contribute shall be several in proportion to the principal
amount of Registrable Securities registered or underwritten, as the case may be,
by or on behalf of it, and not joint.


(h)           The agreements set forth in this Schedule III shall inure to the
benefit of and be binding upon the successors and assigns of each of the parties
to the Agreement, including, without limitation and without the need for an
express assignment or assumption, direct and indirect transferees of
Subscriber’s Registrable Securities to whom the Registrable Securities have been
validly transferred under the terms of the Agreement.  In furtherance, and not
in limitation, of the foregoing, the Company agrees that such direct and
indirect transferees shall be third party beneficiaries of the agreements set
forth in this Schedule III, and each such direct or indirect transferee shall
have the right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights hereunder; provided,
however, that such direct or indirect transferee fulfills all of its obligations
hereunder.


(i)           The agreements set forth in this Schedule III shall survive any
post-Closing termination of the Agreement until the earlier of (i) three years
from the Closing Date and (ii) the date on which Subscriber no longer owns any
Registrable Securities.  The indemnification obligations under paragraph (f)
above shall survive any post-Closing termination of the Agreement and/or this
Schedule III.




As used herein, the following terms have the following meanings:


“Registrable Securities” means all shares of Voting Common Stock and Class B
Non-Voting Stock (including the shares of Voting Common Stock into which shares
of Class B Non-Voting Stock are convertible in the event of a Widely Disbursed
Offering) issued by the Company in the Offering and any securities which may be
issued or distributed in respect thereof by way of stock dividend or stock split
or other distribution, recapitalization or reclassification.  As to any
particular Registrable Securities, such Registrable Securities shall cease to be
Registrable Securities when (i) a registration statement with respect to the
sale by a Holder thereof shall be or have been declared effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (ii) such securities shall have been sold to
the public in compliance with Rule 144 under the Securities Act or (iii) such
securities shall have ceased to be outstanding.


“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Schedule III (whether or not any registration
or prospectus becomes effective or final) including all registration, filing and
listing fees, fees and disbursements of counsel for the Company, blue sky fees
and expenses, and expenses of the Company’s independent accountants (including a
commercially reasonable comfort letter to the extent the Registrable Securities
are sold in an underwritten public offering), but shall not include Selling
Expenses.


 “Registration Statement” means any registration statement of the Company under
the Securities Act that permits the public offering of any of the Registrable
Securities and the Shelf Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement. No Registrable Securities may be registered
under more than one Registration Statement at any one time.
 
 
 


 
“Selling Expenses” means all discounts, selling commissions, stock transfer
taxes and fees and disbursements of counsel for the Subscriber and/or any
underwriter applicable to the sale of Registrable Securities.


“Shelf Prospectus” means the prospectus included in any Shelf Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Shelf Registration Statement and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
materials incorporated by reference in such prospectus.


“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (a) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (b) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 under the Securities Act
covering Registrable Securities.  To the extent that the Company is a
“well-known seasoned issuer” (as defined in Rule 405 under the Securities Act),
a “Shelf Registration Statement” shall be deemed to refer to an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) on Form
S-3.
 














 

